AFFIRMED; Opinion Filed August 25, 2015.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00717-CR

                        FRANCISCO JAMES HURTADO, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-81421-2012

                            MEMORANDUM OPINION
                          Before Justices Fillmore, Myers, and Evans
                                   Opinion by Justice Evans

       Appellant Francisco James Hurtado appeals from the judgment adjudicating him guilty of

attempted murder.     In his sole point of error, appellant contends that the evidence was

insufficient to support the conviction for attempted murder. Finding no merit in appellant’s

argument, we affirm the trial court’s judgment.

                                       I. BACKGROUND

       Paul Key met Vicky Miller at a strip club and proposed within hours of first meeting her.

He agreed to support her financially if she would quit her job and marry him. Miller accepted

and the two began a relationship. Miller lived in an apartment with her two sons, appellant and

Ronnie, as well as appellant’s friend, Dunkan Boyce. Although Miller and Key had lived in

separate residences, Key pushed Miller to let him move in with her in early November 2011.
After a few weeks, however, Key decided he needed to end the relationship with Miller and he

moved back to his condominium. Key was in financial straits from supporting her and he

realized that the relationship was never going to be successful. When Miller showed up at Key’s

condominium on November 21, 2011, Key agreed to ride back to her apartment to retrieve his

belongings. Boyce was in Miller’s car and rode back to the apartment with them.

       Key testified that when he came back downstairs after gathering his belongings, appellant

turned a video game on and raised the volume louder than normal. Key testified that Miller

asked him to have a seat on the couch and that he suddenly felt an electrical cord being tightened

around his neck. Key testified that he was able to pull the cord onto his chin so he could breathe

and that he could see appellant standing in front of him. Key further testified that appellant

grabbed a pillow and tried to suffocate him. Key eventually pushed appellant off of him but then

appellant hit him in his right eye and knocked off his glasses. Key was also hit twice in the back

of the head by someone else. Key then managed to flee the apartment with a bleeding head

wound. Once outside, he stopped a woman driving by and asked her to call 911. Miller tried to

get Key back inside but Key continued to yell for someone to call 911 and went to a nearby

Dollar General for help. Key was then transported by ambulance to the hospital for treatment.

The back of Key’s scalp had to be stapled back together.

       After Key left the apartment, Boyce also called 911. Boyce alleged in the call that Key

had assaulted Miller and Key had been injured as a result of appellant defending his mother.

Boyce testified at trial that Miller asked appellant to beat her up so that it would look like Key

attacked her. Although Key was initially arrested for assaulting Miller, the charges were later

dropped. Miller, Boyce, and appellant were arrested for the attempted murder of Key. The

indictment alleged the following actions by appellant:

       then and there intentionally, with the specific intent to commit the offense of murder
       of Paul Key, do an act, to-wit: by placing an electrical cord around Paul Key’s neck
                                                –2–
       and by placing a pillow over Paul Key’s face and by striking Paul Key on the head
       with a pan, which amounted to more than mere preparation that tended but failed to
       effect the commission of the offense intended[.]

       Appellant entered a plea of not guilty and a jury trial commenced on May 6, 2014. The

jury found appellant guilty of attempted murder and assessed a punishment of ten years’

confinement in prison and a $5,000 fine. Appellant then filed a notice of appeal.

                                          II. ANALYSIS

       Appellant contends the evidence is insufficient to support a finding of guilt for the

offense of attempted murder. When an appellant challenges the sufficiency of the evidence to

support a conviction, we review all the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential elements of the

offense beyond a reasonable doubt. Wise v. State, 364 S.W.3d 900, 903 (Tex. Crim. App. 2012).

Evidence is sufficient if “the inferences necessary to establish guilt are reasonable based upon

the cumulative force of all the evidence when considered in the light most favorable to the

verdict.” Id. If the evidence is conflicting, we “‘presume that the factfinder resolved the

conflicts in favor of the prosecution’ and defer to that determination.” Id. (quoting Jackson v.

Virginia, 443 U.S. 307, 326 (1979)).

       A person commits the offense of murder if such person “intentionally or knowingly

causes the death of an individual” or “intends to cause serious bodily injury and commits an act

clearly dangerous to human life that causes the death of an individual.” TEX. PENAL CODE ANN.

§ 19.02(b)(1)-(2) (West 2011). An attempt to commit an offense occurs if, “with specific intent

to commit an offense, he does an act amounting to more than mere preparation that tends but

fails to effect the commission of the offense intended.” Id. at § 15.01(a) (West 2011).

       Appellant argues that the State failed to present sufficient evidence at trial that appellant

ever intended to cause Key’s death.       We disagree.     Here, there is sufficient evidence of


                                               –3–
appellant’s intent from his actions, the testimony of Boyce regarding their plans, and appellant’s

confession to his friend, Justin Coltharp.

       The victim himself testified that appellant was in the room when he felt an electrical cord

being tightened around his neck. Key testified that he could see appellant standing in front of

him while he was being strangled and that appellant did nothing to help him. Key further

testified that appellant grabbed a pillow and tried to suffocate him. Key also noted that appellant

hit him in his right eye and he may have hit him with a pan.

       Boyce testified against appellant at trial. Boyce testified that he had pleaded guilty to the

attempted murder of Key and was serving time in prison. Boyce testified that appellant was

aware of the plan to kill Key and was a part of the plan. Boyce further testified that he put the

cord around Key’s neck to kill him. Boyce testified that appellant knew he was going to do that

and was in the room when it happened. Boyce stated that appellant got a pillow and put it over

Key’s face. When Boyce’s grip slipped on the cord, he testified that Miller took over pulling on

the cord.

       Detective Chris Jones testified at trial about his interview of Boyce. Detective Jones

stated that Boyce told him Miller had devised a plan to murder Key. Boyce told Detective Jones

that Miller asked for his assistance and that appellant was also going to help. During the

interview, Boyce told the detective that they planned to take Key’s body to Oklahoma to bury

him.

       Appellant’s friend, Coltharp, testified at trial that Miller brought up on several occasions

killing Key for his money. He testified that appellant came to see him while appellant was out

on bond and told him that he, his mother, and Boyce had planned to kill Key on November 21,

2011. Appellant told Coltharp that when Miller screamed, they were supposed to run upstairs.

Miller was supposed to smother Key with a pillow and appellant and Boyce were supposed to

                                               –4–
strangle him with a cord. Coltharp testified that appellant said that they—appellant, Boyce and

Miller—were trying to kill Key. When Key got away, however, Coltharp testified that appellant

told him that appellant punched and kicked his mother so it would look like she struggled to get

away from Key.

       When considered in the light most favorable to the verdict, the facts in this case were

sufficient to support a conviction of attempted murder. We overrule the sole issue.

                                           III. CONCLUSION

       We resolve appellant’s issue against him and affirm the trial court’s judgment.



                                                            / David Evans/
                                                            DAVID EVANS
                                                            JUSTICE


Do Not Publish
TEX. R. APP. P. 47
140717F.U05




                                              –5–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

FRANCISCO JAMES HURTADO,                           On Appeal from the 366th Judicial District
Appellant                                          Court, Collin County, Texas
                                                   Trial Court Cause No. 366-81421-2012.
No. 05-14-00717-CR        V.                       Opinion delivered by Justice Evans.
                                                   Justices Fillmore and Myers participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 25th day of August, 2015.




                                             –6–